United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-2130
                                ___________

Larry Crutchfield,                    *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Eastern
Clifford Terry, Warden, Wrightsville  * District of Arkansas.
Unit, ADC; Robert Perry, Major,       *
Wrightsville Unit, ADC;               * [UNPUBLISHED]
John Blankenship, Hearing Office,     *
Arkansas Department of Correction;    *
Robert Clark, Hearing Administrator, *
Arkansas Department of Correction;    *
Larry Norris, Director, Arkansas      *
Department of Correction; Rick Toney, *
Warden, Varner Unit, ADC;             *
Greg Harmon, Warden, Maximum          *
Security Unit, ADC; Hazel Boyd,       *
Classification Officer, Maximum       *
Security Unit, ADC,                   *
                                      *
             Appellees.               *
                                 ___________

                        Submitted: February 7, 2003
                            Filed: March 10, 2003
                                 ___________

Before McMILLIAN, MELLOY, and SMITH, Circuit Judges.
                          ___________
PER CURIAM.

      Larry Crutchfield, an Arkansas inmate, appeals the district court’s1 grant of
summary judgment to defendants in his 42 U.S.C. § 1983 action. After de novo
review, see Peter v. Wedl, 155 F.3d 992, 996 (8th Cir. 1998), we affirm.

       Crutchfield’s damages claims for an allegedly wrongful disciplinary conviction
are barred because he has not successfully challenged the conviction. See Edwards
v. Balisok, 520 U.S. 641, 644-48 (1997); Heck v. Humphrey, 512 U.S. 477, 489
(1994); Portley-El v. Brill, 288 F.3d 1063, 1066-67 (8th Cir. 2002). In any event, the
summary judgment record shows that his due process claims fail on their merits: the
victim’s statement supports the disciplinary conviction, see Goff v. Dailey, 991 F.2d
1437, 1442 (8th Cir.) (due process is satisfied if disciplinary committee based its
decision on “some evidence” in record), cert. denied, 510 U.S. 997 (1993); the
disciplinary hearing officer stated his reasons for finding Crutchfield guilty of assault,
see Wolff v. McDonnell, 418 U.S. 539, 558-70 (1974) (elements of due process in
prison disciplinary hearing); and defendants’ violation of prison policy does not
amount to a denial of due process, see Kennedy v. Blankenship, 100 F.3d 640, 643
(8th Cir. 1996) (state’s failure to follow its own procedural rules does not state federal
claim). Further, Crutchfield has no constitutional right to be housed in any particular
prison or to receive a particular classification. See Olim v. Wakinekona, 461 U.S.
238, 245 (1983); Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976).

      Accordingly, we affirm, but we modify the judgment to reflect that the adverse
grant of summary judgment does not count as a strike under 28 U.S.C. § 1915(g).



      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendations
of the Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-